Citation Nr: 0934243	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1963 to June 1967, 
and from April 1971 to April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.     

The Board notes that in a December 2008 statement of record 
the Veteran withdrew an increased rating claim for a lower 
back disorder, which he had timely appealed to the Board in 
May 2007.  


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that his sleep apnea relates to service.  


CONCLUSION OF LAW

The Veteran's sleep apnea was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits to the Claim for Service Connection

The Veteran claims service connection for sleep apnea.  He 
claims that he incurred this disorder during active service 
in the U.S. Coast Guard.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).    

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The medical evidence of record establishes that the Veteran 
currently has sleep apnea.  Private sleep study reports dated 
in October 1992, July 2000, January 2006, and December 2008 
evidence this diagnosis as does a September 2008 VA 
compensation examination report of record.      

As to whether this disorder relates to service, the Board 
finds that the evidence of record does not preponderate 
against the Veteran's claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim). 

The objective evidence of record - consisting of lay and 
medical evidence dated from the Veteran's active service 
until the present - supports the Veteran's claim to service 
connection because this evidence indicates that the Veteran 
has experienced a continuity of symptomatology of sleep apnea 
since service.  See 38 C.F.R. § 3.303(b).  Service treatment 
records dated in the 1980s indicate breathing and sleep 
difficulties.  Private sleep studies conducted in October 
1992, July 2000, January 2006, and December 2008 found the 
Veteran with sleep apnea.  And lay statements of record, to 
include the Veteran's own statements, indicate the presence 
of sleep apnea symptomatology since service, and soon after 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection.").  The Veteran 
has repeatedly asserted in written statements of record, and 
in testimony during RO and Board hearings, that he 
experienced breathing difficulties while sleeping during 
service.  The Veteran's spouse of over 35 years asserted in 
January 2006 and July 2007 statements of record that, while 
serving in the Coast Guard, the Veteran snored notoriously, 
gasped for air in his sleep, and paused his breathing during 
his sleep.  A January 2006 statement of record from the 
Veteran's hunting partner noted the Veteran's sleep 
disturbances in the early 1980s, to include loud snoring, 
gasping for air, and pauses in breathing while sleeping.  And 
a former Coast Guard shipmate of the Veteran attested to the 
Veteran's lapses in breathing and gasping for air while 
sleeping.  In sum, the record indicates - consistent with the 
Veteran's assertions - a continuity of symptomatology from 
service until the present.  See 38 C.F.R. § 3.303(b).  

Moreover, the only two medical opinions of record addressing 
the issue of medical nexus disagree on whether the Veteran's 
current sleep apnea relates to service.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (the Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  The September 2008 VA compensation examiner found 
the Veteran's sleep apnea unrelated to his service.  In 
support, the examiner noted no in-service diagnosis of sleep 
apnea, no in-service disciplinary problems which would have 
manifested had he had in-service sleep apnea, and no evidence 
of in-service physical symptomatology of sleep apnea such as 
enlargement of the soft palate, tongue, parapharyngeal fat 
pads, and lateral pharyngeal walls.  By contrast, the 
December 2008 private examiner - who conducted a sleep study 
for the Veteran and indicated review of evidence of record to 
include lay statements - found that the Veteran likely had 
sleep apnea during service even though he was not treated for 
such a disorder while in service.  

The Board has reviewed each of these opinions and finds each 
to be persuasive and of probative value.  Each examiner 
indicated review of the evidence of record, and of the 
Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based on the recitations of a claimant).  And each 
examiner supported their respective opinion with a rationale.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (supporting clinical data 
or other rationale should accompany medical opinion).  
Standing alone, these opinions comprise evenly balanced 
evidence for and against the Veteran's claim.  See Alemany, 
supra.  When considered in light of the other evidence of 
record, however, the Board finds the totality of the evidence 
of record to be in the Veteran's favor.  

As the preponderance of the evidence is not against the 
Veteran's claim, the Board finds a service connection finding 
warranted in this matter.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for sleep apnea is granted.   



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


